DETAILED ACTION
Claims 1, 2, 4, 9, 13, 16, 17, 21, 22, and 24 are currently pending in this Office action.  Claims 3, 5-8, 10-12, 14, 15, 18-20, 23, and 25-32 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The following is premised upon the after-final response filed on 03/24/2021 and entered herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The previous rejection of claim 23 as being indefinite under 35 U.S.C. 112(b) is withdrawn in light of the claim’s cancelation.

Allowable Subject Matter
Claims 1, 2, 4, 9, 13, 16, 17, 21, 22, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is Bauer et al. (US 7420007 B2; hereinafter “Bauer ‘007”).  Bauer ‘007 at claim 1 discloses a dialkylphosphinic salt or mixture salts each of the formula:   

    PNG
    media_image1.png
    101
    174
    media_image1.png
    Greyscale

where
R1 and R2 are the same or different, C1-C6 alkyl, linear or branched;
M is Mg, Ca, Al, Sb, Gn, Ge, Ti, Fe, Zr, Zn, Ce, Bi, Sr, Mn, Li, Na, K, or a protonated nitrogen base;
m is 1 to 4; and
The reference teaches a flame retardant-stabilizer combination comprising components A, B, C, and D as presently claimed, but does not teach a tap density nor the angle of repose of the combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768